EXHIBIT 32.1 Section 1350 Certification of Chief Executive Officer and Chief Financial Officer In connection with the Quarterly Report of Citizens Financial Services, Inc. (the "Company") on Form 10-Q (the "Report") for the period endingJune 30, 2010 as filed with the Securities and Exchange Commission, we, Randall E. Black, Chief Executive Officer and President, of the Company and Mickey L. Jones, Chief Financial Officer, of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of section 13(a) or 15 (d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of the dates and for the periods covered in the Report. August12, 2010 By: /s/Randall E. Black By: Randall E. Black Chief Executive Officer and President (Principal Executive Officer) August12, 2010 By: /s/Mickey L. Jones By: Mickey L. Jones Chief Financial Officer (Principal Accounting Officer)
